DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 09/14/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited documents JP 2012-049855, JP 2016-039566, and JP 2017-123073 on pages 1-3 of the specification.

Drawings
5.       The drawing(s) filed on 09/14/2020 are accepted by the Examiner.

Status of Claims
6.       Claims 1-20 are pending in this application.  



Examiner’s Statement of Reasons for Allowance
7.         Claims 1-20 are allowed.

8.       The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“in a case where a user of a first device cannot use a service provided by a providing device, wherein providing the service requires both of a first setting for the first device and a second setting for the providing device, specify which of the first setting and the second setting is likely not set appropriately based on a usage history of the service; and control to display the specified result.” along with all the other limitations as required by independent claim 1.

Regarding Claim 20:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“in a case where a user of a first device cannot use a service provided by a providing device, wherein providing the service requires both of a first setting for the first device and a second setting for the providing device, specifying which of the first setting and the second setting is likely not set appropriately based on a usage history of the service; and control to display the specified result.” along with all the other limitations as required by independent claim 20.

9.       It follows that claims 2-19 are then inherently allowable for depending on an allowable base claim.
10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           Urakawa (US 2017/0094091) discloses a memory is configured to store apparatus information that is information needed for an information processing terminal to transmit formation instructing information that instructs an image forming operation. The memory further stores instructions, the instructions, when executed by a controller, causing an image forming apparatus to execute: a first receiving process of receiving transmission requesting information from the information processing terminal through a first communicator; a first transmitting process of, in response to receiving the transmission requesting information, transmitting the apparatus information to the information processing terminal through the first communicator; a detecting process of detecting that a second communicator is connected to a communication network; and a notifying process of, in response to detecting that the second communicator is connected to the communication network, controlling a notifier to notify that a setting 

Kawano (US 2009/0122342) discloses when a transmission history such as a job is displayed, specific information is quickly retrieved from the transmission history by displaying an image included in the transmission history as a thumbnail. An information processing system includes an MFP that includes a function of transmitting image data and a client PC that instructs transmission of the image data to the MFP and the MFP and the client PC are connected to each other through a network. The client PC includes an HDD that stores therein, for each transmission job, a transmission history that includes image data that the client PC instructs the MFP to transmit, a history data creating portion that creates a thumbnail image by converting the image data of the stored transmission history into a thumbnail, and a display data control portion that causes the thumbnail image created by the history data creating portion to be displayed.

Yamamoto et al. (JP-2018046416) discloses wherein the apparatus has speech-recognition unit (131) that audio-recognizes the instruction content input by the audio. The setting content is specified using the at least one information of the machine setting information and the original document information of a process target in addition to the recognition result and the class word dictionary of the speech-recognition unit. An extraction unit by which the similarity degree between the setting content of the job memory extracts fixed level or more job memory (113) from these job memory as a candidate.  

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677